NOTICE: NOT FOR PUBLICATION.
     UNDER ARIZ. R. SUP. CT. 111(c), THIS DECISION DOES NOT CREATE LEGAL PRECEDENT
                     AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                      IN THE
              ARIZONA COURT OF APPEALS
                                  DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                          v.

                        ALAN CABALLERO, Appellant.

                              No. 1 CA-CR 15-0668
                                FILED 7-7-2016


           Appeal from the Superior Court in Maricopa County
                         No. CR2014-151107001
                   The Honorable Scott McCoy, Judge

                                    AFFIRMED


                                    COUNSEL

Maricopa County Attorney’s Office
By Thomas Bailey, Phoenix
Counsel for Appellee

Maricopa County Public Defender’s Office
By Joel M. Glynn, Phoenix
Counsel for Appellant
                          STATE v. CABALLERO
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge Patricia A. Orozco and Judge Peter B. Swann joined.


T H O M P S O N, Judge:

¶1            This case comes to us as an appeal under Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969).
Counsel for Alan Caballero (defendant) has advised us that, after searching
the entire record, he has been unable to discover any arguable questions of
law and has filed a brief requesting this court conduct an Anders review of
the record. Defendant has been afforded an opportunity to file a
supplemental brief in propria persona, but he has not done so.

¶2            Mesa Police Officers E.S. and D.S. were dispatched to a Fry’s
Food Store in Mesa for an unrelated medical-related emergency. When they
arrived, Officer D.S. spotted defendant in the Fry’s parking lot making
noises and yelling. D.S. approached defendant and told him to “cut it out,”
however, defendant continued to act “erratically.” Officer D.S. told
defendant he was being detained, defendant walked away.

¶3            Officer D.S. then grabbed defendant by the shoulder, and told
him he was under arrest. Defendant turned around and took a boxer’s
stance, which prompted Officer D.S. to throw defendant to the ground and
attempt to handcuff defendant. Officer E.S. assisted Officer D.S. with the
arrest; defendant continued to pull his arms away in order to avoid being
handcuffed. Once arrested, the officers drove defendant to the jail.

¶4           On the way to jail, defendant threatened the officers alluding
to his gang ties, which, according to both officers, caused them to be
concerned for their safety. While in jail, a Mesa police officer photographed
several gang-related tattoos on defendant’s face and body. Another officer,
Officer A.G., met defendant and documented that defendant met three
gang-member identification criteria: self-proclamation, clothing colors, and
photographs of defendant’s tattoos.

¶5            The state charged defendant with four counts: (1) Threatening
or Intimidating [Victim: Officer E.S.], a class six felony; (2) Threatening or
Intimidating [Victim: Officer D.S.], a class six felony; (3) Resisting Arrest



                                      2
                          STATE v. CABALLERO
                           Decision of the Court

[Victims: Officer D.S. and/or Officer E.S.], a class six felony; and (4)
Disorderly Conduct, a class one misdemeanor. Counts one and two of the
Indictment further alleged that defendant “was a criminal street gang
member.”

¶6            A jury convicted defendant of counts one, two
and three. Defendant was acquitted of count four. The trial court sentenced
defendant to a slightly-mitigated prison term of three years on each count,
ordered all three sentences to run concurrently, and gave him 343 days of
presentence incarceration credit.

¶7             We have read and considered defendant’s Anders brief, and
we have searched the entire record for reversible error. See Leon, 104 Ariz.
at 300, 451 P.2d at 881. We find none. All of the proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure,
and the sentence imposed was within the statutory limits. Pursuant to State
v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984), defendant’s
counsel’s obligations in this appeal are at an end. Defendant has thirty days
from the date of this decision in which to proceed, if he so desires, with an
in propria persona motion for reconsideration or petition for review.

¶8           We affirm the convictions and sentences.




                                 :AA




                                       3